Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 3-4, 7-11, 14-15, 17-18 and 20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,992,531.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

	Although the patent claims do not explicitly teach generating a shell and expiration date associated with the identifier for the request, such use of shell and expiration date for the request is well known in the art as disclosed by Iwane (see Iwane, par 0020, 0023).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the shell and expiration date for the request in the prior patent because it would have enabled maintaining and control access of individual documents of the request.


6.	Claims 1, 3-4, 7-11, 14-15, 17-18 and 20 are also rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,374,893.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

7.	Claims 2, 5-6, 12-13, 16 and 19 are also rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,374,893, in view of Iwane, U.S. pat. Appl. Pub. No. 2010/0274709.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the shell and expiration date for the request in the prior patent because it would have enabled maintaining and control access of individual documents of the request.


Art Rejection
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 3-4, 7-11, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 

	Per claim 1, Silva discloses a computer implemented method, comprising:
a) receiving, by a platform 120, a request (e.g., loan application) associated with a plurality of targets, e.g., lenders (see par 0091);
b) determining, by the platform, respective request configurations, i.e., selection criteria, for the plurality of targets (par 0093);
c) generating, by the platform and based on the respective request configurations, respective routes for the plurality of targets, e.g., selecting one or more lending institutions (par 0093);
d) applying by the platform, the respective routes to the request to generate processed results, e.g., generating one or more reports based on lender criteria (par 0093);
e) providing, by the platform, statuses of the processed results, e.g., displaying bids received from the lenders (see par 0096);
f) providing, by the platform, the processed requests to the plurality of targets, e.g., transmitting loan application and reports to lenders (see par 0093);
Silva does not explicitly teach generating an identifier for the request. However, McClory discloses a prior art method for generating an identifier for an asynchronous request for web-based or cloud-based service that would allow the user to close the connection after submitting the request, wherein the identifier is used to provide or obtain status of the request at a later time (see McClory, par 0131). McClory also teaches identifying a set of transformations to be applied to the request before sending to the targets (see McClory, par 0167).

Silva also does not teach applying a default set of transformations to the request when the communication route does not identify a (second) communication configuration for the select target. However, Thakkar discloses a method for automatically identifying a respective communication configuration and a set of transformations to be applied to the request (see Thakkar, col 2, ln 25-33 and col 8, ln 17-56), wherein a default communication configuration and set of transformations is applied to the request when the (second) communication route does not identify a communication configuration (see Thakkar, col 14, ln 4-13).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Silva with Thakkar teaching because it would have ensured selecting and applying proper communication configurations to communicate with the selected targets, e.g., lender’s network (see Thakkar, col 2, ln 25-33).
Per claim 3, McClory teaches using a hash to generate the identifier for the request (see par 0143).
	Per claims 4 and 7, McClory teaches performing authenticating of the request for the data or status of data and generating the routes based on result of performing authentication (see par 0151).
	Claims 8-11, 14-15, 17-18 and 20 are similar in scope as that of claims 1, 3-4 and 7.

s 2, 5-6, 12-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silva, McClory and Thakkar, and further in view of Iwane, U.S. pat. Appl. Pub. No. 2010/0274709.
	Per claims 2 and 5, Silva does not explicitly teach generating a shell associated with the identifier and the request. Such use of a file or shell for storing documents related to a loan application request is well known in the art as disclosed by Iwane, wherein the file/shell is also used store status of the loan application (see Iwane, par 0020).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further utilize Iwane teaching in Silva because it would have enabled maintaining and control access of individual documents of the request.
	Per claim 6, Iwane also teaches setting a file expiration date for the lender to response to the loan application request (see par 0023).
	Claims 12-13, 16 and 19 are similar in scope as that of claims 2 and 5-6.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/30/21